DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 1/28/2022, 5/18/2022, 6/22/2022 and 8/2/2022 are being considered by the examiner.  
Response to Amendment
The Response filed 6/10/2021 has been entered.  Claim 4 is cancelled; claims 1-3, 5-12, 14 and 15 are pending in the Application.  The amendments to the claims have overcome the 112(b) Rejection previously set forth in the Non-Final Office Action mailed 1/24/2022.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but not found persuasive.
Applicant argues that Olewiler does not teach “an intake passage that allows the ‘air discharged from the second cyclone unit to flow radially inward toward the prefilter”, an exhaust passage configured to guide air that is discharged from the rotary impeller toward an outside of the cleaner”, and a second surface that is opposite to the first surface and at least partially defining an exhaust passage configured to guide air that is discharged from the rotary impeller toward an outside of the cleaner.
Examiner respectfully disagrees.  Firstly, the rejection of claim 1 a rejection based on 103 rationale of the combination of Conrad in view of Olewiler.  Conrad teaches the second cyclone unit, and that air discharged from this second cyclone unit may pass through a pre-filter (pre-motor filter) before it passes through the motor and is discharged to exit the apparatus after passing through a filter.  Olewiler is relied on to teach a configuration in which the motor is in a reverse configuration as that taught by Conrad so that the flow path extends past the motor before entering the motor.  Both Conrad and Olewiler teach a similar start to an intake passage in which air flows radially inward through (i.e. “towards” the prefilter.  The parts identified by Examiner as the flow guide (e.g. the first surface and second surface) of Olewiler can clearly be defined as such as they guide the flow of air from the pre-filter to enter the suction unit (which includes an impeller), and then guides the air that exits from the suction unit to exit the apparatus.  When combining the flow guide as taught by Olewiler with the apparatus of Conrad, one of ordinary skill in the art would connect the flow guide which guides the air discharged from the suction unit of Olewiler to be connected to the inlet of the filter of Conrad.  The second surface of Olewiler may be considered “opposite” the first surface in that it separates the air flow from an intake side to an exhaust side of the suction unit, i.e. air within surface(s) defined by Examiner as the first surface of Olewiler will not interact with the air within the surface(s) defined by Examiner as the second surface.  For these reasons the arguments are not found persuasive.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 6782585) in view of Olewiler, III (US 6804857).
Regarding these claims Conrad ‘585 teaches:
1. A cleaner comprising: 
a suction unit (22) configured to guide air into the cleaner (is capable of via 46); 
a suction motor (24) to generate a suction force that suctions air into the cleaner through the suction unit (is capable of; 4:65-66); 
a dust separation unit (28+60) comprising: 
a first cyclone unit (28) configured to separate dust from air that is suctioned into the cleaner through the suction unit (is capable of; 5:15-26), and 
a second cyclone unit (60) configured to receive air that is discharged from the first cyclone unit (is capable of; clearly seen in Fig 3), the second cyclone unit comprising a plurality of cyclone bodies (62) that are configured to separate dust from the air that is discharged from the first cyclone unit (are capable of; 7:60-8:7); 
a pre-filter (72) configured to filter air that is discharged from the second cyclone unit toward the suction motor (is capable of; 8:25-30); 
a filter (74) configured to filter air that has flown through the pre-filter and the motor (is capable of; 8:33-35). 

Conrad ‘585 does not explicitly teach:
1. the suction motor configured to drive a rotation of a rotary impeller via an impeller shaft to generate a suction force that suctions air into the cleaner through the suction unit;
a flow guide that is disposed between the filter and the pre-filter, wherein the flow guide includes: 
a first surface at least partially defining an intake passage that circumferentially surrounds at least a part of the suction motor and allows the air discharged from the second cyclone unit to flow radially inward toward the pre-filter, and 
a second surface opposite to the first surface and at least partially defining an exhaust passage configured to guide air that is discharged from the rotary impeller toward an outside of the cleaner.  
6. The cleaner of claim 1, wherein the exhaust passage circumferentially surrounds at least a part of the rotary impeller.  
8. The cleaner of claim 1, wherein the flow guide is positioned between the intake passage and the exhaust passage.  

Olewiler teaches that it is well known to provide cleaners which comprise a suction motor (such as 260) configured to drive a rotation of a rotary impeller (such as 262) via an impeller shaft (inherent in these designs where a drive shaft is coupled to both the motor and impeller), and a flow guide (228 + walls of 211 below 250 +walls defining the housing containing 260+262) at least partially defining an intake passage (as seen by the flow lines these walls guide the air to the intake of the suction motor and can be considered an “intake passage”) that circumferentially surrounds the suction motor (clearly seen in Fig 2; also teaches surrounding “at least a part of the suction motor of claim 4) and allows the air discharged from a filter unit (242) to flow radially inward toward the suction motor (clearly seen in Fig 2), a second surface of the flow guide opposite the first surface at least partially defining an exhaust passage (housing of impeller + conduit such as 888) configured to guide air that is discharged from the rotary impeller toward an outside of the cleaner (clearly seen in Figs 2 & 8) and surrounds at least a part of the rotary impeller (housing of impeller surrounds the impeller), the flow guide is positioned between the intake passage and the exhaust passage (housing of the motor guides the flow of air from the intake of the motor to the exhaust as defined above).  It would have been obvious to one of ordinary skill in the art to have modified the cleaner of Conrad ‘585 to incorporate the teachings of Olewiler and provide for the structure as described above.  Doing so would provide for structure which would both provide air to cool the motor as well as dampen the sound created by the motor (2:65-3:9).

Note - the combination of Conrad ‘585 in view of Olewiler would also teach:
9. The cleaner of claim 1, wherein, in a state in which the cleaner is oriented with the impeller shaft elongated longitudinally along a vertical direction (such as Fig 3 of Conrad), the filter (74) is disposed vertically above the pre-filter (72). 
12. The cleaner of claim 1, wherein, in a state in which the cleaner is oriented with the impeller shaft elongated longitudinally along a vertical direction (such as Fig 3 of Conrad), at least a portion of the filter (74) is disposed vertically higher than the flow guide (flow guide would end at entrance to 74 so would meet this limitation).  
15. The cleaner of claim 1, wherein the flow guide and the pre-filter are arranged circumferentially around an axis of the rotary impeller (clearly seen in Fig 3 of Conrad the pre-filter is arranged circumferentially around an axis of the motor and, therefore, impeller of the combination; and the flow guide taught by Olewiler is arranged circumferentially around an axis of the rotary impeller).

 Note, also, the limitations of claims 10 and 11 are considered to be obvious in that they would be met by merely changing the sizes of the filters as taught by Conrad ‘585, which has been held to be obvious to one of ordinary skill in the art.  These limitations are not considered to define patentably over the prior art of Conrad ‘585 in view of Olewiler as no criticality can be found in the Specification.

Claims 2, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad ‘585 in view of Olewiler and Maruyama et al. (US 20020189048).
	Regarding these claims Conrad ‘585 in view of Olewiler teaches each and every limitation of claim 2 as noted above, but does not explicitly teach:
2. The cleaner of claim 1, wherein the pre-filter circumferentially surrounds at least a part of the rotary impeller.  
3. The cleaner of claim 2, wherein the pre-filter circumferentially surrounds at least a part of the suction motor.

Maruyama teaches that it is well known to provide cleaners in which the pre-filter (12) circumferentially surrounds at least a part of a rotary impeller (3) and at least part of a suction motor (2).  It would have been obvious to one of ordinary skill in the art before the effective filing of he claimed invention to have modified the device of Conrad ‘585 in view of Olewiler to incorporate the teachings of Maruyama and provide for the pre-filter to be located to circumferentially surround the suction motor and rotary impeller.  Doing so would allow for more surface area of the filter to be used, thereby increasing flow efficiency of the device.  
Note - the combination of Conrad ‘585 in view of Olewiler and Maruyama would also teach:
5. The cleaner of claim 3, wherein the first surface of the flow guide (outer circumferential wall of 211 of Olewiler) circumferentially surrounds at least a part of the pre-filter (of Maruyama) along a longitudinal direction of the impeller shaft.  
7. The cleaner of claim 1, wherein air is discharged from the intake passage (portion of flow guide wherein the flow turns radially inward toward the suction motor, such as at the intersection of the sidewall and lower wall of Olewiler) through the pre-filter (of Maruyama which would surround the motor and impeller of Olewiler), and wherein air is discharged from the exhaust passage through the filter (of Conrad ‘585), and wherein the rotary impeller is disposed between the filter and the suction motor (the combination would have this configuration along the flow path).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad in view of Olewiler and Conrad (US 7867308).
Regarding this claim Conrad ‘585 in view of Olewiler teaches each and every limitation of claim 1 as noted above, but does not explicitly teach:
14. The cleaner of claim 1, wherein the filter is configured to be removable from the cleaner, wherein removing the filter from the cleaner exposes at least a part of the pre-filter to an outside of the cleaner.  

Conrad ‘308 teaches that it is well known to provide cleaners in which a filter (56) located in the exhaust of a suction motor (18) may be removable from the cleaner.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Conrad ‘585 in view of Olewiler to incorporate the teachings of Conrad ‘308 and provide for the filter (74 of Conrad ‘585) be removable.  Doing so would allow for the filter to be cleaned or replaced (as noted by Conrad ‘308; 5:1-4), thereby ensuring proper performance of the device.  Note - the combination of Conrad ‘585 in view of Olewiler and Conrad ‘308 would also teach the limitation of the exposing at least a prat of the pre-filter to an outside of the cleaner, as outside air may enter through the filter chamber (of 74) and reach the pre-motor filter (72).

Note:  the recitations in bold above are considered functional/intended use language and are given little patentable weight.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723